United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-3009
                       ___________________________

                                 Sylvester Barbee

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

  Cheri Ellis, US Department of Agriculture Inspector, Egg Processor, Cummins
    Unit; Aundrea Weekly, Safety and Sanitation Officer, Cummins Unit; Troy
   Moore, Dr., Physician of CMS, Cummins Unit; Marie Austin, Health Service
   Administrator of CMS, Cummins Unit; Jason Boyd, Poultry/Swine Company
 Inspector of Egg Process Room, Cummins Unit; John Doe, Hen House Sanitation
Inspector 2012, Cummins Unit; Angelika Smarjesse, Food Preparation and Service
        Manager, Cummins Unit (originally named as Angelika Smarjessi)

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                for the Eastern District of Arkansas - Pine Bluff
                                 ____________

                            Submitted: July 25, 2017
                              Filed: July 28, 2017
                                 [Unpublished]
                                ____________

Before GRUENDER, BOWMAN, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.
       Sylvester Barbee appeals from the order of the District Court1 granting
summary judgment to defendants Cheri Ellis and Audrea Weekly in Barbee’s 42
U.S.C. § 1983 action arising from conditions of his confinement while he was held
at the Cummins Unit.2 We agree with the district court that even assuming Barbee
was incarcerated under conditions that amounted to a substantial risk of harm, he has
shown no jury issue whether these defendants were deliberately indifferent to that
risk. See Kulkay v. Roy, 847 F.3d 637, 643 (8th Cir. 2017) (noting that an official
is deliberately indifferent if she fails to respond reasonably to a known substantial
risk); see also Cullor v. Baldwin, 830 F.3d 830, 836 (8th Cir. 2016) (reviewing an
order granting summary judgment de novo). We affirm the judgment.
                        ______________________________




      1
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District of
Arkansas.
      2
      Barbee has waived his remaining claims by failing to brief them. See Dick v.
Dickinson State Univ., 826 F.3d 1054, 1058 n.2 (8th Cir. 2016).

                                         -2-